Michael Sadler
2661 Fm 2054
Tennessee Colony, Texas

 

September 2, 2015
Re: WR-75,812-04/CR14104-C-BCCR

Mr. Acosta,

Enclosed please find Applicant's objections pertaining
to the Findings of Fact,Conclusions of Law,and Recommendation
that was submitted by Justice Jan Pattterson on July 24, 2015,
via, the 220th District Court. ‘

These objections are, imperative to my case and l ask that
you supplement them into the record- l truly appreciate your
assistance in this matter.

Sincerely,

RECE|VED |N
COURT oF chM\NAL APPEALS

SEP 10 2915
Abe!Accsta,C!era<

cc:file
220th Dist. Clerk

//V€/:-

>('

3!'

>l'

=c-

#

ab

>x-

_GROUND ONE; JURY CHARGE ERROR-EGREGIOUS HARM _

The Trial Court's findings of fact,. conclusions of law
and recommendation are in error. Applicant was entitled to
a lesser-included offense instruction_ of manslaughter or
criminally negligent homicide.

The indictment alleged,and the State's theory was, that
Applicant, with intent to commit serious bodily injury,
committed an act clearly dangerous to human life that caused
the death of Luis Castillo, by "beating."

Applicant testified to the altercation which possibly caused
the serious bodily injury(herniated disk) to Castillo, which
resulted in his death. .

This altercation was witnessed by others, three of which
testified to the event.

Luis Castillo,the decedent,told Nurse Wilcox that[Applicant]
"stopped him at the door and told him that he could not
go in. Then hit him in the mouth,then got him by the arm
and slung him and he doesn't remember if he hit a pole
or tree."

The State's medical expert testified that Castillo‘s injny's
were consistant with being thrown or falling from a height.

The State conceeded that the evidence introduced at trial
evidenced the altercation 'at the door when he stated:
[Castillo] "had the courage to ytell. He told Rachel6 He
told Larry. He told Nurse Wilcox...he hit me in the face
then slammed me into something...and that's what the
evidence is."

Manslaughter and 'Criminally Negligant Homicide are lesser-
included offenses of murder under §19.02(b)(2).

There was a significant amount of evidence from which a
rational jury could have acquit the Applicant of the charge
of murder, and found him guilty of one of the requested
lesser charges.

Trial 'counsel objected to the charge and requested the
Court include the lesser offenses.

The `harm in denying the request was egrigious;the Court
was required to force the jury into a verdict by submitting
an "Allan Charge." -

 

EX PARTE¢SADLER-oBJECTIoNSv ` ‘ v ' PAGE,3

J¢
n

Reversal is warranted.

GROUND.TWO: INEFFECTIVE ASSISTANCE DURING PLEA PROCESS

J.
n

>z-

>x-

>z-

>('

>z-

The Trial Court's findings of fact, conclusions of law
and recommendation are in error. Applicant was clearly
misadvised during a critical stage of the proceedings, which
led to his refusal of the State's offer,and he has clearly
indicated that he would have accepted the offer if properly
advised.

Applicant presented testimony during the hearing held on
June 29, 2015,where he was asked by his attorney,"would
you have accepted` the `offer if you knew it was non-agg-
ravated?";to which Applicant responded, "ABSOLUTELY l would
have. Neither me,my family or my attorney believed we could
secure a fair trial in this county. We even filed several
change of venue motions. So yes, l would have."

Mr. Walker testified that he doesn't really remember,but
his general practice is to inform clients of the non-agg-
ravated time requirements,unless they are facing a charge
that would require them to serve half their time.

Mr. Walker did not testify to, or allege in his affidavit
that he informed Applicant of non-aggravated time.require-
ments,but did testify that he believed the State's offer
to be "aggravated" because it was a reduced charge from
murder. .

Justice Patterson has attempted to justify Mr. Walker's
ineffectiveness on several occasions.

Mr. Walker's failure to correctly advise Applicant that
manslaughter was NOT an aggravated offense under the facts
of his case, cannot be justified now, simply because Mr.
Walker also informed Applicant that he may have to do the
entire sentence.

Justice Patterson has neglected to address the truth of the
matter;Mr. Walker informed, Applicant that the State's of
twenty years is aggravated and will require Applicant to
serve a minimum of ten years before the possibility of
parole. However, Applicant would not have to serve ten
years,and would be eligible for release after approx. two
years.

 

.EX PARTE SADLERPOBJECTIONS ' ’ , PAGE,4

the

Applicant's fourth objection pertains to Ground Two,and

unbelievably inaccurate findings relating to Applicant's

testimony concerning the plea offer.

4)

__=s-

>z-

>¢-

>x-

The "Trial_ Courtti made a finding that Applicant testified
at the hearing. that he "would have only considered" the
plea offer had Mr. Walker advised him that manslaughter
was not an aggravated offense under Art. 42.12§3g;and that
Applicant made no statement that there is a reasonable
probability he would have accepted the State's plea offer
if he received different legal advice;that Applicant instx£d
he was innocent so Walker did not believe he would plead;
and that there ,is no credible evidence that Applicant
rejected the plea due to bad legal advice,or that he would

have accepted it if correctly advised.(Pg`é sec.IV,#15)

Justice Patterson's findings here are UNTRUE and outragemwly
inaccurate. Applicant has clearly expressed the fact that
he would have accepted the State's plea offer had he been
correctly advised about the "time requirements";and only
rejected it because he believed it to be aggravated,which
would require him to serve ten years minimum.

Applicant did present testimony during the hearing. He
was asked `by his lawyer if he would have accepted the plea
offer had he known it was non-aggravated,to which he re-
sponded, "ABSOLUTELY `I would have. Neither me,my family
or my lawyer believed we could secure a fair trial in this
county. Even filed some change of venue motions. So yes,
l would have."

Justice Patterson's claim that Applicant only said he'd
"consider" it is inaccurate. Applicant has been denied
the record upon his request,but is assured that his true
statement can be verified once reviewed.

Applicant has also stated in his initial writ that he would
have accepted the State's' offer for manslaughter if he'd
been properly advised that it was NOT an aggravated offense
and sentence;allowing him the possibility to be released
in a little over two years.(WR-75,812-04 pg.9)

Justice Patterson's claim that Applicant presented no
credible evidence that he rejected the plea because of
bad legal advice should be scrutinized. Applicant has
raised the issue on his habeas, where he's fought and
argued the reasons why he rejected the offer,and the fact
that he would have accepted had he known the applicable
law. Applicant has also submitted two Sworn Affidavit's

EX.PARTE SADLER-OBJECTIONS _ PAGE,5

(Exhibit's#10,11) from close family members who helped
and advised -Applicant throughout the entire process. Both
members are non-felons;assets to their communities,and
hard working citizens. After consulting with both family
members,it was decided,due to the plea offer being an
aggravated charge and sentence,per Mr. Walker,we would
take the chance of going to trial even in a venue we didn't
believe we could get a fair trial.

* Justice Patterson's finding that Mr. Walker did not think
Applicant would plea because he insisted he was innocent
is another attempt to justify Mr. Walker misadvising App-
licant that the plea offer was aggravated. Futhermore,
Applicant had never claimed "innocence" and the trial record
is proof of that. Applicant admitted to an altercation
with Castillo at the doorway,which several witnesses test-
ified to,including the investigating Officer, who spoke
with Applicant the morning of the incident and told the
jury that Applicant admitted to pushing Castillo,who fell;
then fell again face first by his truck.

Applicant's fifth objection is to the Conclusions of Law
rendered by Justice Patterson pertaining to Ground Two.

5) The "Trial Court" concluded that no reasonable probability
exist,and -Applicant has failed to prove he would have acc-
epted the offer of twenty years for manslaughter and seven
years stacked;and. Applicant. has failed to prove counsel's
advice fell below the range of competence demanded of
attorney‘s in criminal cases.;and that Applicant has failed
to prove that he was not properly advised regarding the
applicable law. (Pg. 9 sec.V,#Z) '

>x-
=z-

» Applicant has clearly established the fact,which far exceeds
a "reasonable probability" that he would have accepted
the State's offer had he been properly advised of the app-
licable law surrounding the State's plea for manslaughter,
and only. rejected it because Mr. Walker informed him that
it was aggravated and would require him to serve half his
sentence. Applicant clearly stated for the record that
he would have accepted the offer had he been correctly
advised,and listed several other reasons why. Mr. Walker,
by his own admission, failed to understand and know the
law in regards to the plea offer,denying Applicant his
right to make an informed decision about whether to acce t
the offer. See, Von Moltke v. Giles, 68 S.Ct. 316,322(1948§

 

>!'
)('

Mr. Walker admitted that he believed the charge and sentence
to be aggravated due to it being a reduced charge from
murder,and that he advised Applicant that he would not
EX PARTE SADLER-OBJECTIONS . PAGE,6

>¢-
>x-

be considered for parole until half his sentence was served,
which is ten years. Mr. Walker failed to properly advise
Applicant of the applicable law surrounding the State's
offer. Clearly his "bad" advice fell below the range of
competence demanded of attorney's in criminal cases.

Walker admitted that he thought the offered plea was agg-
ravated,therefore it's reasonable to assume”that any legal
advice he rendered would be based on that belief.

Applicant's sixth objection is in reference to both the

findings and conclusions of law pertaining to Ground Five.

6)

>l'

>c-

=x-

The "Trial Court" made a finding that Applicant testified
that he did -not hit Mr. Castillo,and that Mr. Walker did
not request a jury instruction for a lesser-included off-
ense of aggravated assualt and assualt causing bodily injury
because it was inconsistant with ,Applicant's testimony
at` trial and defensive theoryand. law of case.(Pg.5,sec.l\/',#20,Zl)

Justice Patterson's findings are factually UNTRUE. Applicant
admitted to having an altercation with Castillo at the
doorway,which several witnesses described for the jury.

All_parties;the Applicant,State witnesses,and the State
acknowledged Applicant's involvement in an altercation
with Castillo at the doorway;where Castillo was "pushed
and. fell",(per Applicant);or "slung _by the arm and hit
a pole or tree",(per Castillo);" ushed out the door"(per
witnesses);and although the State s theory was Castillo

'had been "beaten"(per indictment),they clearly adopted

the events at the doorway,per Castillo,by stating that,
Castillo was brave enough to tell the Nurse what happened,

~ and that he was grabbed and slung in to something,and thats

what the evidence is."(Closing Arguments)

Justice Patterson's determination concerning the defenshm
theory and case law is factually UNTRUE and inaccurate.

Statue_ and Case Law support that a lesser-included offense
be required where "there is some evidence in the record
to permit a jury to find that if a defendant is guilty,he
is guilty only of the lesser offense. Gray v. State, 298
S.W.3d 644 (Tex.Crim.App. 2009)'

According to this Court in 2005, Ha ward v. State, 158
S.W. 3d @479, "lt is possible under the right set of cir-
cumstances for the statutory elements of assualt to be

included within a murder because the two offenses could
have the same culpable mental state and bodily injury can

EX PARTE SADLER-OBJECTIONS PAGE,7

be a subset of serious bodily injury."

=z-

Mr. Walker was ineffective in not making a request for
both assualt charges,as they were clearly raised by the
evidence adduced at trial. Applicant's testimony along
with several others supported the inclusion;and the staunory
elements,indictment language and trial evidence constituted
"the right set of circumstance" for the request.

** Applicant's objection. to Justice Patterson's Conclusions
of law pertaining to Ground Five.
** Applicant's altercation at the doorway with Castillo has

been explained to the jury from several different perspect-
ives that all differ on the exact events that transpired.

>:-
>:-

From 'each of the different versions,the jury could have
concluded that Applicant was guilty of only one of the
lesser offenses of assualt. An Allen Charge had to be
administered to breach the jury's deadlock after being
notified by the jury that they were unable to reachzaverdict.

** The determination of exactly what Applicant was guilty
of should have been decided by the jury. "It is irrelevant
whether the evidence is weak or strong,contridicted or
impeached. lt is the jury's duty under the proper instruct-
ion to determine whether it supports the lesser-included
offenses." Bell v. State, 693 S.W. 2d 434,442(Tex.€rim.App
1985).

** Texas Case Law supports the inclusion of both lesser-in-
cluded offenses had they been properly requested. "Anything
more than a scintilla of evidence is sufficient to entitle
a defendant to a lesser charge." Hall v. State, 225 S.W.
3d 536(Tex.Crim.App. 2001) "The evidence need only establish
that the lesser included offense as a valid rational al-
ternative to the charged offense." Id.536

Applicant's seventh objection is based on the fact that
Justice Patterson has neglected to properly address Applicant's
Confrontational ground.

*- The "Trial Court" made a finding that it's not Mr. Walker's
practice to explain what specific objections he planned
to make,but reviews general objections and possible trial

court rulin s regarding the admissibility-of evidence with
his clients.§Pg. 6 sec.IV,#23)

 

EX PARTE SADLER-OBJECTIONS n PAGE,8

>c-

>x-

Applicant acknowledges the fact that it's his word against
Mr. Walker's, when it comes to Mr. Walker's informing App-
licant that he would make an objection based on the lack
of confrontation. However, Applicant's complaint is the
fact that Mr. Walker failed to make the appropriate objemion
based on his rights of confrontation.

Justice Patterson has choosen NOT to directly address App-
licant's complaint of the video and Mr. Walker's failure
to preserve his rights of confrontation, even after she,
and both attorney's watched the video prior to the hearing.

The video clearly violated every exception to the confron-
tation rule,and Mr. Walker should have .made the proper
objection; Mr. Walker's belief that the video wasn't a
dying declaration should have influenced him to make the
objection based on lack of confrontation.

Applicant's seventh objections are to the findings pertaddng

to Ground Seven.

7)

=z-

>z-

>I'

The "Trial Court" made a finding that Applicant was aware
that Ms. Blansit had made a report against him for domestic
violence;and that Applicant failed to inform Mr. Walker.

Applicant was never questioned or arrested for the alleged
assualt on Blansit,therefore it's understandable that he
never knew of such an allegation as he's.clearly stated.

Applicant informed Mr. Walker that he had no idea that
Ms. Blansit had made the report;Mr. Walker's decision to
suddenly accuse Applicant of_ knowing of the report all
along is unwarranted and without merit.

Blansit was clearly distraught over her secret report that
was now being used against Applicant,and even made the
statement that they "were suppose to have gotten rid of
that after 90days."

Regardless of what Mr. Walker may say now,it's still his
job to make an independant investigation of the facts;and
Applicant's ground is based on the fact that he opened
the door and failed to request a limiting instruction with
the court,thus,allowing the District Attorney to refer
to the alleged assualt in his closing argument.

Applicant's eight objection concerns the findings to Ground

Eight.

 

EX PARTE SADLER-OBJECTIONS PAGE,9

8) The "Trial Court" made a finding that Mr. walker reviewed
the photographs of. blood in Mr. Castilo's pick-up and
camper prior to trial and believed that they supported the
defensive theory of the case.

>z-

Justice Patterson's findings here are UNTRUE,and unsupported
by the trial record.

»z-

The "defensive theory" of the case had nothing to do with
the` blood that was found in and around Castillo's truck,
which the State witnesses,Byrd and Watley admitted to being
involved in.

* Applicant admitted to having an altercation with Castillo
which resulted in Castillo falling and rolling down a hill
where he again moments later tripped and fell face first
into the parking-lot.

>x-

Both State witnesses admitted that they tried several ways
of carrying Castillo,including using a blanket from the
back of his truck,which they put back into the truck when
finished.

* The blood found in the truck admittedely came from Byrd
and Watley who used the camper for access.

>l'

The five photographs had nothing to do with Applicant's
defensive theory and should not have been admitted.

CONCLUSION:

Applicant request this Court review the trial transcripts
and the transcripts freom the evidentiary hearing before making
a decision. Justice Patterson's findings are inaccurate in some
areas,and untrue in others. Applicant request this Court not
base its decision on her findings alone;and conduct its own

review of the FACTS of the case,and grant him relief he

may be entitled. 772&94@¢¢2;;/:V/¢£zz;)

Michael Sadler,Applicant
Coffield Unit #01474124

2661 Fm 2054

Tennessee Colony, Texas 75884

 

EX PARTE SADLER-OBJECTIONS PAGE,lO